Per curiam.
Pursuant to this Court’s judgment entered on October 30,1980, an evidentiary hearing was held in the trial court. The judgment of that court was that there was not sufficient evidence of fraud or wilful misconduct on the part of election officials or sufficient irregularities to place the election or result thereof in doubt. This order was entered on February 4, 1981. There having been no appeal from this order, appellee’s motion to dissolve the stay of certification of election returns for the office of Sheriff of Quitman County is hereby granted.

All the Justices concur, except Gregory, J., not participating.